                            Case 1:21-cr-10118-IT
2-6   5HYLVHG86'&0$           Document 1-4 Filed 04/15/21 Page 1 of 2
Criminal Case Cover Sheet                                                         U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.         II                    Investigating Agency         DEA

City      Boston                                Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                             &DVH1R
                                                6DPH'HIHQGDQW                                1HZ'HIHQGDQW
                                                0DJLVWUDWH-XGJH&DVH1XPEHU               20-MJ-6000-MPK
                                                6HDUFK:DUUDQW&DVH1XPEHU
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         FNU LNU                                                -XYHQLOH                      ✔ 1R
                                                                                                      G <HV G

                           ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU                 ✔
                                                                                                          <HVG1R
$OLDV1DPH             a/k/a Jose Vega Aponte

$GGUHVV                 &LW\ 6WDWH Boston, MA
                                                       M
%LUWKGDWH <URQO\ BBBBB661 ODVW BBBBBBBB 6H[BBBBB           5DFHBBBBBBBBBBB                        Dominican
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                        $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         Leah Foley                                              %DU1XPEHULIDSSOLFDEOH

Interpreter:            ✔
                        G <HV       G 1R                   /LVWODQJXDJHDQGRUGLDOHFW          Spanish

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV       1R

Matter to be SEALED:               ✔
                                   G <HV        G     1R

          G✔ :DUUDQW5HTXHVWHG                      G 5HJXODU3URFHVV                         G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                 LQ                                       
G $OUHDG\LQ6WDWH&XVWRG\DW                                        G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  G &RPSODLQW                  G ,QIRUPDWLRQ                    ✔ ,QGLFWPHQW
                                                                                                  G
                                                                                                                1
Total # of Counts:                  G 3HWW\                   G0LVGHPHDQRU                   G )HORQ\
                                                                                                  ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     04/15/2021                       6LJQDWXUHRI$86$
                           Case 1:21-cr-10118-IT Document 1-4 Filed 04/15/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 FNU LNU, a/k/a Jose Vega Aponte

                                                                           U.S.C. Citations
                 Index Key/Code                                 Description of Offense Charged            Count Numbers
                                                       FRQVSLUDF\WRGLVWULEXWHFRFDLQHDQGIHQWDQ\O
6HW     21 USC 846                                                                                   1

                                                        Forefeiture Allegation
6HW     21 U.S.C. § 853


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
